1 Reported in 216 N.W. 944.
Appeal from an order denying plaintiff's motion for a new trial. The action is to recover damages for fraud and deceit relative to the value and character of the security to a real estate mortgage which plaintiff was thereby induced to purchase.
The court gave the correct rule as to the measure of damages which is stated in Nilsen v. Farmers State Bank, supra, p. 174.
It is urged that the court erred in failing to advise the jury how they were to arrive at the value of the mortgage. The evidence was mostly directed to the value of the land. The general charge was correct. It is a simple rule and easily understood. Nothing more was necessary nor was the court requested to give any additional charge.
The record does not support the assignment of error based upon counsel's argument to the jury. The other assignments of error deserving of consideration are controlled by Nilsen v. Farmers State Bank, supra, p. 174.
Affirmed. *Page 618